Exhibit 10.48



 

MIDDLESEX WATER COMPANY

NOTE

RELATING TO:

THE CONSTRUCTION FINANCING LOAN PROGRAM

OF THE NEW JERSEY INFRASTRUCTURE BANK

(f/k/a NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE TRUST)

 

$43,474,714          August 1, 2018

 

CFP-19-1

 

FOR VALUE RECEIVED, MIDDLESEX WATER COMPANY, a corporation duly created and
validly existing pursuant to the laws of the State (as hereinafter defined), and
its successors and assigns (the “Borrower”), hereby promises to pay to the order
of the NEW JERSEY INFRASTRUCTURE BANK (f/k/a NEW JERSEY ENVIRONMENTAL
INFRASTRUCTURE TRUST), a public body corporate and politic with corporate
succession, duly created and validly existing under and by virtue of the Act (as
hereinafter defined) (the “I-Bank”), the Principal (as hereinafter defined),
together with all unpaid accrued Interest (as hereinafter defined), fees, late
charges and other sums due hereunder, if any, in lawful money of the United
States of America, on the Maturity Date (as hereinafter defined) or the date of
any optional prepayment or acceleration in accordance with the provisions of
this note (this “Note”).

 

SECTION 1. Definitions. As used in this Note, unless the context requires
otherwise, the following terms shall have the following meanings:

 

“Act” means the “New Jersey Infrastructure Trust Act”, constituting Chapter 334
of the Pamphlet Laws of 1985 of the State (codified at N.J.S.A. 58:11B-1 et
seq.), as the same may from time to time be amended and supplemented.

 

“Administrative Fee” means a fee of up to four-tenths of one percent (.40%) of
that portion of the Principal identified in clause (i) of the definition thereof
(as set forth in this Section 1), or such lesser amount, if any, as the I-Bank
may determine from time to time.

 

“Anticipated Financing Program” means the financing program of the I-Bank,
pursuant to which the I-Bank will issue its I-Bank Bonds for the purpose of
financing, on a long term basis, the Project and other projects of certain
qualifying borrowers.

 

“Anticipated Long Term Loan” means the long term loan made by the I-Bank to the
Borrower from the proceeds of its I-Bank Bonds, as part of the Anticipated
Financing Program.

 

“Appropriation Condition” means the procedural appropriation by the State for
the Project through the inclusion of the Project on the Project Priority List
(which Project Priority List is required pursuant to the Act) in an
appropriation amount equal to or greater than the Principal amount of the Loan
then due and payable by the Borrower pursuant to the terms hereof.

 

 

 



“Authorized Officer” means any person authorized by the Borrower or the I-Bank,
as the case may be, to perform any act or execute any document relating to the
Loan or this Note.

 

“Borrower Note Resolution” means the resolution of the Borrower’s Board of
Directors adopted on April 24, 2018, as amended and supplemented from time to
time, pursuant to which this Note has been issued, and entitled:.

 

RESOLUTION OF MIDDLESEX WATER COMPANY, DETERMINING THE FORM AND OTHER DETAILS OF
ITS “NOTE RELATING TO THE CONSTRUCTION FINANCING PROGRAM OF THE NEW JERSEY
INFRASTRUCTURE BANK”, TO BE ISSUED IN THE PRINCIPAL AMOUNT OF UP TO $57.0
MILLION, AND PROVIDING FOR THE ISSUANCE AND SALE OF SUCH NOTE TO THE NEW JERSEY
INFRASTRUCTURE BANK, AND AUTHORIZING THE EXECUTION AND DELIVERY OF SUCH NOTE BY
MIDDLESEX WATER COMPANY IN FAVOR OF THE NEW JERSEY INFRASTRUCTURE BANK, ALL
PURSUANT TO THE NEW JERSEY INFRASTRUCTURE BANK CONSTRUCTION FINANCING PROGRAM.

 

 

“Business Corporation Law” means the “New Jersey Business Corporation Act”,
constituting Chapter 263 of the Pamphlet Laws of 1968 of the State (codified at
N.J.S.A. 14A:1-1 et seq.), as the same may from time to time be amended and
supplemented.

 

“Code” means the Internal Revenue Code of 1986, as the same may from time to
time be amended and supplemented, including any regulations promulgated
thereunder, any successor code thereto and any administrative or judicial
interpretations thereof.

 

“Cost” means those costs that are allocable to the Project, as shall be
determined on a project-specific basis in accordance with the Regulations, as
further set forth in Exhibit B hereto, (i) as such Exhibit B shall be
supplemented by an Authorized Officer of the I-Bank by means of either a
substitute Exhibit B or an additional Exhibit B, such supplement to be
implemented concurrently with the supplement to Exhibit A-1 hereto (as provided
in the definition of “Project” as set forth herein), and (ii) as the
then-current Exhibit B may be amended by subsequent changes to eligible costs as
evidenced by a certificate of an Authorized Officer of the I-Bank.

 

“Environmental Infrastructure Facilities” means Wastewater Treatment Facilities,
Stormwater Management Facilities or Water Supply Facilities (as such terms are
defined in the Regulations).

 

“Environmental Infrastructure System” means the Environmental Infrastructure
Facilities of the Borrower, including the Project, for which the Borrower is
receiving the Loan.

 

“Event of Default” means any occurrence or event specified in Section 6 hereof.

 

2 

 



“Fund Portion” means, on any date, an amount equal to seventy-five percent (75%)
of the Principal of the Loan on such date, exclusive of that portion of the
Principal of the Loan that is allocable to the NJDEP Loan Origination Fee, which
NJDEP Loan Origination Fee shall be financed exclusively from the I-Bank
Portion.

 

“I-Bank Bonds” means the revenue bonds of the I-Bank to be issued, as part of
the Anticipated Financing Program.

 

“I-Bank Portion” means, on any date, an amount equal to the aggregate of (i)
twenty-five percent (25%) of the Principal of the Loan on such date, exclusive
of that portion of the Principal of the Loan that is allocable to the NJDEP Loan
Origination Fee, plus (ii) one hundred percent (100%) of that portion of the
Principal of the Loan that is allocable to the NJDEP Loan Origination Fee.

 

“I-Bank Portion Interest Rate” means, with respect to each disbursement of
proceeds of the I-Bank Portion of the Loan, (a) to the extent that such
disbursement is funded from moneys appropriated to the I-Bank, for the
Construction Financing Loan Program of the I-Bank, pursuant to an appropriations
act of the State, the I-Bank Portion Interest Rate shall equal 0.00%, (b) to the
extent that such disbursement is funded from available moneys of the I-Bank that
are neither (i) appropriated to the I-Bank as provided by the preceding clause
(a), nor (ii) borrowed from a financial institution pursuant to a line of credit
or other similar financial instrument as provided by the succeeding clause (c),
the I-Bank Portion Interest Rate shall equal the interest rate that is published
as either the Thompson Financial TM3 “AAA” Municipal Market Data General
Obligation Index (AMT) or the “BVAL” Index (relating to alternative minimum tax
credits) of Bloomberg L.P. (or any subsidiary thereof), (with the particular
index that is used by the I-Bank to be selected by an Authorized Officer of the
I-Bank) or, if such indexes are no longer published on such date, such successor
index as may be selected by an Authorized Officer of the I-Bank, in each case
for the number of years that corresponds to the length of time from the date
such disbursement is made available to the Borrower by the I-Bank to the
Maturity Date, rounding up to the nearest year, or (c) to the extent that such
disbursement is funded from available moneys of the I-Bank borrowed from a
financial institution pursuant to a line of credit or other similar financial
instrument, the I-Bank Portion Interest Rate shall equal the actual rate of
interest established by the applicable financial institution pursuant to a
competitive or negotiated solicitation by the I-Bank with respect to such line
of credit or other financial instrument.

 

“Interest” means the interest charged on the outstanding Principal of the Loan
at a rate of (a) with respect to the I-Bank Portion of the Principal, the
applicable I-Bank Portion Interest Rate and (b) with respect to the Fund Portion
of the Principal, 0.00%, and payable by the Borrower to the I-Bank (i) on the
Maturity Date or (ii) with respect to any optional prepayment or acceleration of
the Loan pursuant to the terms of this Note, on the date of such optional
prepayment or acceleration, as the case may be.

 

“Loan” means the loan of the Principal, made by the I-Bank to the Borrower to
finance or refinance a portion of the Cost of the Project, as evidenced by this
Note.

 

3 

 



“Loan Disbursement Requisition” means the requisition, to be executed by an
Authorized Officer of the Borrower and approved by the NJDEP, in a form to be
determined by the I-Bank and the NJDEP.

 

“Maturity Date” means December 31, 2021, or (i) such earlier date as shall be
determined by an Authorized Officer of the I-Bank in his or her sole discretion,
which date shall be determined by such Authorized Officer of the I-Bank to be
the date of the closing for the Anticipated Financing Program (subject, in all
events, to the rights and remedies of the I-Bank pursuant to, respectively, the
provisions of Section 6 hereof and the provisions of Section 7 hereof in
furtherance of the enforcement by the I-Bank of all covenants obligations of the
Borrower hereunder, including, without limitation and in particular, the
covenant obligation of the Borrower set forth in Section 3(a) hereof), or (ii)
such later date (subject to the then-applicable limits of the Act) to be
determined by an Authorized Officer of the I-Bank in his or her sole discretion,
pursuant to a written certification thereof, as acknowledged and approved by an
Authorized Officer of the Borrower.

 

“NJDEP” means the New Jersey Department of Environmental Protection.

 

“NJDEP Loan Origination Fee” means the “NJDEP Fee” as referenced and defined in
Exhibit B hereto, which NJDEP Fee is an administrative fee that is payable by
the Borrower to the NJDEP as a portion of the Cost of the Project that has been
incurred by the Borrower for engineering and environmental services provided to
the Borrower by the NJDEP.

 

“Principal” means the principal amount of the Loan, at any time being the lesser
of (i) Forty Three Million Four Hundred Seventy Four Thousand Seven Hundred
Fourteen Dollars ($43,474,714), or (ii) the aggregate outstanding amount as
shall actually be disbursed to the Borrower by the I-Bank pursuant to one or
more Loan Disbursement Requisitions, which Principal shall be payable by the
Borrower to the I-Bank (i) on the Maturity Date or (ii) with respect to any
optional prepayment or acceleration of the Loan pursuant to the terms of this
Note, on the date of such optional prepayment or acceleration, as the case may
be.

 

“Project” means the Environmental Infrastructure Facilities of the Borrower
which constitutes a project for which the I-Bank is making the Loan to the
Borrower, as further described in Exhibit A-1 hereto; provided, however, that
the description of the Project, as set forth in Exhibit A-1 attached hereto,
shall be supplemented by means of either (i) the substitution of a revised and
updated Exhibit A-1 for the current Exhibit A-1 or (ii) the inclusion of an
additional Exhibit A-1, in either case, promptly following the certification for
funding by the NJDEP of the remaining components of the Project, as applicable,
such supplement to be undertaken by an Authorized Officer of the I-Bank.

 

“Regulations” means the rules and regulations, as applicable, now or hereafter
promulgated pursuant to N.J.A.C. 7:22-3 et seq., 7:22-4 et seq., 7:22-5 et seq.,
7:22-6 et seq., 7:22-7 et seq., 7:22-8 et seq., 7:22-9 et seq. and 7:22-10 et
seq., as the same may from time to time be amended and supplemented.

 

“State” means the State of New Jersey.

 

4 

 



SECTION 2. Representations of the Borrower. The Borrower represents and warrants
to the I-Bank:

 

(a)       Organization. The Borrower: (i) is a corporation duly created and
validly existing under and pursuant to the Constitution and laws of the State,
including the Business Corporation Law; (ii) has full legal right and authority
to execute, attest and deliver this Note, to authorize the authentication of
this Note, to sell this Note to the I-Bank, and to perform its obligations
hereunder, and (iii) has duly authorized, approved and consented to all
necessary action to be taken by the Borrower for: (A) the issuance of this Note,
the authentication of this Note, the sale thereof to the I-Bank and the due
performance of its obligations hereunder and (B) the execution, delivery and due
performance of all certificates and other instruments that may be required to be
executed, delivered and performed by the Borrower in order to carry out and give
effect to this Note.

 

(b)       Authority. This Note has been duly authorized by the Borrower, and
duly executed, attested and delivered by Authorized Officers of the Borrower,
and duly authenticated by the trustee or the paying agent pursuant to the
Borrower Note Resolution. This Note has been duly sold by the Borrower to the
I-Bank and duly issued by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as the enforcement thereof may be affected by
bankruptcy, insolvency or other laws or the application by a court of legal or
equitable principles affecting creditors’ rights.

 

(c)       Pending Litigation. There are no proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower that, if
adversely determined, would adversely affect (i) the condition (financial or
otherwise) of the Borrower, (ii) the adoption of the Borrower Note Resolution,
(iii) the ability of the Borrower to satisfy all of its Loan repayment
obligations hereunder, (iv) the authorization, execution, attestation,
authentication or delivery of this Note, (v) the issuance of this Note and the
sale thereof to the I-Bank, and (vi) the Borrower’s ability otherwise to observe
and perform its duties, covenants, obligations and agreements under this Note.

 

(d)       Compliance with Existing Laws and Agreements; Governmental Consent.
(i) The authorization, execution, attestation and delivery of this Note by the
Borrower, (ii) the authentication of this Note by the trustee or paying agent
pursuant to the Borrower Note Resolution, (iii) the adoption of the Borrower
Note Resolution, (iv) the sale of this Note to the I-Bank, (v) the observation
and performance by the Borrower of its duties, covenants, obligations and
agreements hereunder, including, without limitation, the repayment of the Loan
and all other amounts due hereunder, and (vi) the undertaking and completion of
the Project, will not (A) result in the creation or imposition of any lien,
charge or encumbrance upon any properties or assets of the Borrower pursuant to,
(B) result in any breach of any of the terms, conditions or provisions of, or
(C) constitute a default under, any existing ordinance or resolution,
outstanding debt or lease obligation, trust agreement, indenture, mortgage, deed
of trust, loan agreement or other instrument to which the Borrower is a party or
by which the Borrower, its Environmental Infrastructure System or any of its
properties or assets may be bound, nor will such action result in any violation
of the provisions of the charter or other document pursuant to which the

5 

 

Borrower was established or any laws, ordinances, injunctions, judgments,
decrees, rules, regulations or existing orders of any court or governmental or
administrative agency, authority or person to which the Borrower, its
Environmental Infrastructure System or its properties or operations are subject.
The Borrower has obtained all permits and approvals required to date by any
governmental body or officer for the authorization, execution, attestation,
authentication and delivery of this Note, for the sale of this Note to the
I-Bank, for the making, observance and performance by the Borrower of its
duties, covenants, obligations and agreements under this Note, and for the
undertaking and completion of the Project.

 

(e)       Reliance. The Borrower hereby acknowledges that the I-Bank is making
the Loan to the Borrower pursuant to the terms hereof in reliance upon each of
the representations of the Borrower set forth in this Section 2.

 

SECTION 3. Covenants of the Borrower.

 

(a)       Participation in the Anticipated Financing Program. The Borrower
covenants and agrees that it shall undertake and complete in a timely manner all
conditions precedent identified by the I-Bank relating to (i) the participation
by the Borrower in the Anticipated Financing Program and (ii) the qualification
by the Borrower for receipt of the Anticipated Long Term Loan.

 

(b)       Pledge. The Borrower unconditionally and irrevocably promises to make
the Loan repayments in accordance with the terms of, and to the extent provided
in, the Borrower Note Resolution for the punctual repayment of the Loan and all
other amounts due pursuant to this terms of this Note.

 

(c)       Disposition of Environmental Infrastructure System. The Borrower
covenants and agrees that it shall not sell, lease, abandon or otherwise dispose
of all or substantially all of its Environmental Infrastructure System without
the express written consent of the I-Bank, which consent may or may not be
granted by the I-Bank in its sole discretion.

 

(d)       Financing With Tax-Exempt Bonds. The Borrower acknowledges, covenants
and agrees that it is the intention of the Borrower to finance the Project on a
long term basis with proceeds of I-Bank Bonds now or hereinafter issued, the
interest on which is excluded from gross income for purposes of federal income
taxation pursuant to Section 103(a) of the Code (“tax-exempt bonds”). In
furtherance of such long term financing with tax-exempt bonds, the Borrower
covenants that, except to the extent expressly permitted in writing by the
I-Bank, the Borrower will not take any action or permit any action to be taken
which would result in any of the proceeds of the Loan being used (directly or
indirectly) to make or finance loans to persons other than the Borrower. In
addition, the Borrower covenants and agrees that (i) all of the proceeds of the
Loan will be used to pay costs of an exempt facility, within the meaning of
Section 142 of the Code, which were paid and incurred by the Borrower no more
than 60 days before the date on which the I-Bank adopted a declaration of intent
with respect to the Project, and (ii) no portion of the Project will be
investment property, within the meaning of Section 148(b) of the Code. The
Borrower covenants and agrees that any Costs to be paid or reimbursed with
proceeds of the Loan will result in the expenditure of proceeds under Treasury
Regulations

6 

 

§1.148-6(d) and Treasury Regulations §1.150-2, for costs subject to the
allowance for depreciation provided in Section 167 of the Code which are
chargeable to the capital account of the Borrower with respect to such exempt
facility.

 

(e)       Operation and Maintenance of Environmental Infrastructure System. The
Borrower covenants and agrees that it shall maintain its Environmental
Infrastructure System in good repair, working order and operating condition, and
make all necessary and proper repairs and improvements with respect thereto.

 

(f)       Records and Accounts; Inspections. The Borrower covenants and agrees
that it shall keep accurate records and accounts for its Environmental
Infrastructure System, separate and distinct from its other records and
accounts, which shall be audited annually by an independent registered certified
public accountant and shall be made available for inspection by the I-Bank upon
prior written notice. The Borrower shall permit the I-Bank to inspect the
Environmental Infrastructure System.

 

(g)       Insurance. The Borrower covenants and agrees that it shall maintain
insurance policies providing against risk of direct physical loss, damage or
destruction of its Environmental Infrastructure System, in an amount that will
satisfy all applicable regulatory requirements. The Borrower covenants and
agrees that it shall include, or cause to be included, the I-Bank as an
additional “named insured” on any certificate of liability insurance procured by
the Borrower and by any contractor or subcontractor for the Project.

 

(h)       Reliance. The Borrower hereby acknowledges that the I-Bank is making
the Loan to the Borrower pursuant to the terms hereof in reliance upon each of
the covenants of the Borrower set forth in this Section 3.

 

SECTION 4. Disbursement of the Loan Proceeds; Amounts Payable; Prepayment; and
Late Fee.

 

(a)       The I-Bank shall effectuate the Loan to the Borrower by making one or
more disbursements to the Borrower promptly after receipt by the I-Bank of a
Loan Disbursement Requisition and the approval of such Loan Disbursement
Requisition by an Authorized Officer of the I-Bank or designee thereof, each
such disbursement and the date thereof to be recorded by an Authorized Officer
of the I-Bank on the table attached as Exhibit A-2 hereto; provided, however,
that the approval by the I-Bank of any Loan Disbursement Requisition for
disbursement pursuant to the terms hereof shall be subject to the terms,
conditions and limitations as set forth in Section 4(b) of this Note. It is
expected that the proceeds of the Loan will be disbursed to the Borrower in
accordance with Exhibit C hereto, as Exhibit C shall be supplemented by an
Authorized Officer of the I-Bank by means of either a substitute Exhibit C or an
additional Exhibit C, such supplement to be implemented concurrently with the
supplement to Exhibit A-1 hereto (as provided in the definition of “Project” as
set forth herein). The latest date upon which the Borrower may submit to the
I-Bank a Loan Disbursement Requisition is the business day immediately preceding
the date fixed by the I-Bank for the sale of its bonds in connection with the
Anticipated Financing Program, or such alternative date as shall be identified
by the I-Bank for the Borrower in writing. On the Maturity Date, the Borrower
shall

7 

 

repay the Loan to the I-Bank in an amount equal to: (i) the Principal; (ii) the
Interest; (iii) the Administrative Fee, if any; and (iv) any other amounts due
and owing pursuant to the provisions of this Note. The Borrower may prepay the
Loan obligations hereunder, in whole or in part, upon receipt of the prior
written consent of an Authorized Officer of the I-Bank. Each payment made to the
I-Bank shall be applied to the payment of, first, the Interest then due and
payable, second, the Principal, third, the Administrative Fee, if any, fourth,
any late charges, and, finally, any other amount due pursuant to the provisions
of this Note. In the event that the repayment obligation set forth in this Note
is received by the I-Bank later than the Maturity Date, a late fee shall be
payable to the I-Bank in an amount equal to the greater of twelve percent (12%)
per annum or the prime rate as published in the Wall Street Journal on the
Maturity Date plus one half of one percent per annum on such late payment from
the Maturity Date to the date it is actually paid; provided, however, that any
late payment charges incurred hereunder shall not exceed the maximum interest
rate permitted by law. Notwithstanding the provisions of this Section 4(a) to
the contrary, the Borrower hereby acknowledges and agrees that, on the date of
issuance of this Note, a disbursement shall be made and shall be recorded by an
Authorized Officer of the I-Bank on the table attached as Exhibit A-2 hereto in
the amount recorded thereon. Such disbursement shall be made for the purpose of
funding fifty percent (50%) of the NJDEP Loan Origination Fee. Such disbursement
shall be paid by the I-Bank on behalf of the Borrower directly to the NJDEP in
satisfaction of the provisions hereof.

 

(b)       Notwithstanding the provisions of this Note to the contrary with
respect to the funding, pursuant to this Section 4, of any Loan Disbursement
Requisition relating to all or any portion of the Project: (i) the Borrower
hereby acknowledges and agrees that the I-Bank shall not, and shall not be
required to, commit funds, pursuant to the Construction Financing Loan Program
of the I-Bank, to any portion of the Project until such time as the particular
portion of the Project in question has been certified for funding by the NJDEP;
(ii) no Loan Disbursement Requisition shall be approved by the I-Bank for
disbursement pursuant to this Section 4 unless and until the portion of the
Project to which such Loan Disbursement Requisition relates has been certified
for funding by the NJDEP; (iii) no Loan Disbursement Requisition shall be
approved by the I-Bank for disbursement pursuant to this Section 4 unless and
until the Appropriation Condition has been satisfied to an extent and in an
amount that is sufficient to fund, in the aggregate, the particular Loan
Disbursement Requisition in question and all prior Loan Disbursement
Requisitions; and (iv) the I-Bank has no obligation pursuant to this Note to
make all or any portion of any Loan Disbursement Requisition disbursement
pursuant to the provisions of this Section 4 if the Borrower lacks the authority
to pay interest on this Note in an amount equal to the I-Bank Portion Interest
Rate.

 

SECTION 5. Unconditional Obligations. The obligation of the Borrower to make the
Loan repayments and all other payments required hereunder and the obligation to
perform and observe the other duties, covenants, obligations and agreements on
its part contained herein shall be absolute and unconditional, and shall not be
abated, rebated, set-off, reduced, abrogated, terminated, waived, diminished,
postponed or otherwise modified in any manner whatsoever while any Loan
repayments, or any other payments due hereunder, remain unpaid, regardless of
any contingency, act of God, event or cause whatsoever, including (without
limitation) any acts or circumstances that may constitute failure of
consideration, eviction or constructive eviction, the taking by eminent domain
or destruction of or damage to the Project or Environmental Infrastructure
System, commercial frustration of the purpose, any change in the laws of the
United States of America or of the State or any political subdivision of either
or in the rules or regulations of any governmental authority, any failure of the
I-Bank to perform and observe any agreement or any duty, liability or obligation
arising out of this Note, or any rights of set-off, recoupment, abatement or
counterclaim that the Borrower might have against the I-Bank or any other party;
provided, however, that payments hereunder shall not constitute a waiver of any
such rights.

 

8 

 



SECTION 6. Events of Default. The following events shall constitute an “Event of
Default” hereunder: (i) failure by the Borrower to pay, when due, any and all of
its Loan repayment obligations hereunder, and any other payment obligations due
hereunder; (ii) failure by the Borrower to observe and perform any duty,
covenant, obligation or agreement on its part to be observed or performed
pursuant to the terms of this Note; (iii) any representation made by the
Borrower contained in this Note or in any instrument furnished in compliance
with or with reference to this Note is false or misleading in any material
respect; and (iv) a petition is filed by or against the Borrower under any
federal or state bankruptcy or insolvency law or other similar law in effect on
the date of this Note or thereafter enacted, unless in the case of any such
petition filed against the Borrower such petition shall be dismissed within
thirty (30) days after such filing and such dismissal shall be final and not
subject to appeal, or the Borrower shall become insolvent or bankrupt or shall
make an assignment for the benefit of its creditors, or a custodian of the
Borrower or any of its property shall be appointed by court order or take
possession of the Borrower or its property or assets if such order remains in
effect or such possession continues for more than thirty (30) days.

 

SECTION 7. Remedies upon Event of Default. Whenever an Event of Default shall
have occurred and be continuing pursuant to the terms hereof, the Borrower
hereby acknowledges and agrees to the rights of the I-Bank to take any action
permitted or required at law or in equity to collect the amounts then due and
thereafter to become due hereunder or to enforce the observance and performance
of any duty, covenant, obligation or agreement of the Borrower hereunder. If an
Event of Default shall have occurred, the Borrower hereby acknowledges and
agrees that the I-Bank shall have the right to (i) immediately cease
disbursements of the proceeds of the Loan, and/or (ii) declare all Loan
repayments and all other amounts due hereunder to be due and payable immediately
without further notice or demand. The Borrower hereby acknowledges and agrees
that no remedy herein is intended to be exclusive, and every remedy shall be
cumulative and in addition to every other remedy given under this Note or now or
hereafter existing at law or in equity. The Borrower hereby further acknowledges
and agrees that no delay or omission by the I-Bank to exercise any remedy or
right accruing upon any Event of Default shall impair any such remedy or right
or shall be construed to be a waiver thereof, but any such remedy or right may
be exercised as often as may be deemed expedient. The Borrower hereby further
acknowledges and agrees that, pursuant to the “New Jersey Infrastructure Bank
Credit Policy”, adopted by the Board of Directors of the I-Bank, and as further
amended and supplemented from time to time (the “Credit Policy”), during such
time as an Event of Default has occurred and is continuing hereunder, the
Borrower shall be ineligible for additional financial assistance from the
I-Bank, in addition to certain other consequences set forth in the Credit
Policy. The Borrower hereby agrees that upon demand it shall pay to the I-Bank
the reasonable fees and expenses of attorneys and other reasonable expenses
(including, without limitation, the reasonably allocated costs of in-house
counsel and legal staff) incurred in the collection of Loan repayments or any
sum due hereunder or in the enforcement of the observation or performance of any
obligations or agreements of the Borrower upon an Event of Default. Any moneys
collected by the I-Bank pursuant to this Section 7 shall be applied first to pay
any attorneys’ fees or other fees and expenses owed by the Borrower.

 

9 

 



SECTION 8. Certain Miscellaneous Provisions. The Borrower hereby acknowledges
and agrees as follows: (a) all notices hereunder shall be deemed given when hand
delivered or when mailed by registered or certified mail, postage prepaid, to
the Borrower at the following address: Middlesex Water Company, 1500 Ronson
Road, Iselin, New Jersey 08830-0452, Attention: A. Bruce O’Connor, Vice
President, Treasurer and Chief Financial Officer;; and to the I-Bank at the
following address: New Jersey Infrastructure Bank, 3131 Princeton Pike, Building
4, Suite 216, Lawrenceville, New Jersey 08648-2201, Attention: Executive
Director; (b) this Note shall be binding upon the Borrower and its successors
and assigns; (c) in the event any provision of this Note is held illegal,
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate, render unenforceable or otherwise affect any other
provision hereof; (d) the obligations of the Borrower pursuant to the terms of
this Note may not be assigned by the Borrower for any reason, unless the I-Bank
shall have approved said assignment in writing; (e) this Note may not be
amended, supplemented or modified without the prior written consent of the
I-Bank; (f) this Note shall be governed by and construed in accordance with the
laws of the State; (g) the Borrower shall, at the request of the I-Bank, execute
and deliver such further instruments as may be necessary or desirable for better
assuring, conveying, granting, assigning and confirming the rights, security
interests and agreements granted or intended to be granted by this Note; and (h)
whenever the Borrower is required to obtain the determination, approval or
consent of the I-Bank pursuant to the terms hereof, such determination, approval
or consent may be either granted or withheld by the I-Bank in its sole and
absolute discretion.

 

 

[The remainder of this page has been left blank intentionally.]

10 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed,
sealed and delivered on the date first above written.

 

  MIDDLESEX WATER COMPANY             [SEAL]       By: /s/ A. Bruce O’Connor
ATTEST:   A. Bruce O’Connor     Vice President, Treasurer     And Chief
Financial Officer

 

 

 

/s/ Jay L. Kooper

Jay L. Kooper, Esq.

Vice President, General

Counsel and Secretary

 

 

 

11 

 

EXHIBIT A-1

 

1)Name and Address of Local Unit:

 

Middlesex Water Company

500 Ronson Road

Iselin, New Jersey 08830

 

Attention: Richard M. Risoldi, Vice President Operations

 

2)Description of and Rationale for the Project:

 

The project consists of the installation of a 42 inch diameter cement-lined
ductile iron (CLDIP) pipe transmission main beginning at the Carl J. Olsen Water
Treatment Plant within the Township of Edison and terminating at the
intersection of Jersey and Durham Avenues within the Borough of Metuchen. This
main will consist of the provision of ~24,512 linear feet of CLDIP and the
retention of ~1915 linear feet of existing 42 inch diameter ductile iron pipe
(DIP). The project also includes the installation of two proposed flow control
structures comprising 440 linear feet of 30-inch and 170 linear feet of 48-inch
DIP at the Water Treatment Plant, and the provision of valves and appurtenances
ancillary to the construction of the transmission main.

 

The existing 48-inch diameter transmission main from the Water Treatment Plant
is the only feed presently capable of supplying potable water to the
distribution system. Any disruption of this transmission main would severely
impact the ability to deliver sufficient potable water supply. This project
would create a redundant feed from the plant to the distribution system.

 

The overall project consists of three (3) building contracts. Zero (0) contracts
have previously received authorization to award. This exhibit pertains to
contracts 1, 2 and 3 of 3.

 

3)Description of the Water Distribution System:

 

The Middlesex Water Company is a publicly-owned water utility that provides
water service to retail customers primarily in eastern Middlesex County. Water
services are furnished to approximately 59,000 retail customers located in an
area of approximately 55 square miles of New Jersey in Woodbridge Township, the
Boroughs of Metuchen and Carteret, portions of Edison Township, Borough of South
Plainfield, and the City of South Amboy in Middlesex County; and a small portion
of the Township of Clark in Union County.

 

The Company obtains water from both surface and groundwater sources; however,
the principal source of supply is the Delaware and Raritan Canal (owned by the
State of New Jersey and operated as a water resource by the New Jersey Water
Supply Authority).

 

 

12 

 



 

 

EXHIBIT A-2

 

Loan Disbursements

 

 

Date of Loan
Disbursement

Amount of Disbursement:

I-Bank Portion

Amount of

Disbursement:

Fund Portion

                                         

 

 

 

 

13 

 



 

 

EXHIBIT B

 

Basis for the Determination of Allowable Costs

 

The determination of the costs allowable for assistance from the New Jersey
Water Bank is presented below:

 

 

Cost Classification  Application
Amount   Allowable
Amount   CLP Allowable
Amount  1.  Administrative Expenses  $915,000   $1,151,531   $1,151,531 
2.  Other Costs  $0   $0   $0  3.  Engineering Fees  $3,660,000   $753,710  
$753,710  4.  Building Costs  $30,500,000   $38,384,350   $38,384,350 
5.  Contingencies  $1,525,000   $1,919,218   $1,919,218  6.  Planning and
Design  $400,000   $835,462   $835,462  7.  Sub-Total  $37,000,000  
$43,044,271   $43,044,271  8.  DEP Fee (Financed Portion (50%))       $430,443  
$430,443  9.  Total Project Costs  $37,000,000   $43,474,714   $43,474,714  10.
CLP Loan Amount            $43,474,714 

 

 

As a result of the review by the New Jersey Department of Environmental
Protection (“DEP”), various line items may have been revised resulting in a
change of the allowable costs for this project. The basis for the determination
of the allowable costs is as follows:

 

 

1.Administrative Expenses:

 

The total amount requested for this line item on the application was $915,000.
The allowable administrative expense is authorized to be 3% of the total
allowable building costs (Line Item No. 4). Therefore, the amount for the
administrative line item is $38,384,350 x 0.03 = $1,151,531.

 

Allowable Administrative Expenses are $1,151,531.

 

2.Other Costs:

 

The amount requested for this line item on the application was $0. Therefore,
the total allowable amount for this line item is $0.

 

Allowable Other Costs are $0.

14 

 

 

3.Engineering Fees:

 

The amount requested for this line item on the application was $3,660,000.
Middlesex Water Company will utilize both the services of CDM Smith, Inc. and
“in house” (Force Account) engineering and inspection personnel. The scope of
work and costs for CDM Smith’s services are stipulated within Professional
Services Agreement dated March 17, 2014 and subsequent amendments between the
Company and CDM Smith through Change Order No. 6 not to exceed $1,227,560. Work
in phases 2 and 3 in the amount of $45,035 and $790,427 are allocated to the
Planning and Design Line Item $835,462 ($45,035 + $790,427). The remaining costs
for phases 4, 5 and 6 in the amount of $392,098 ($1,227,560 - $835,462) are
allocated to the Engineering Fees Line Item. In addition, the estimated costs
for Force Account engineering services are $361,612. The sum of these two (2)
amounts is $753,710 ($392,098 + $361,612). Documentation regarding both CDM
Smith and Force Account services have been reviewed and approved by the DEP.
Therefore,

 

Allowable Engineering Fees are $753,710.

 

4.Building Costs:

 

The amount requested for this line item on the application was $30,500,000. The
allowable

amount based upon the low bid received is $10,634,500 for Contract 1 of 3,
$13,825,000 for Contract 2 of 3, $13,924,850 for Contract 3 of 3. The sum of
these three (3) contacts is $38,384,350. Therefore,

 

Green Project Reserve (GPR) Funding: Green Infrastructure - $0.

        Energy Efficiency- $0.        Water Efficiency - $0.        Green
Innovative - $0.

 

Allowable Building Costs are $38,384,350.

 

5.Contingencies:

 

The amount requested for this line item on the application was $1,525,000. The
allowable amount is authorized to be 5% of the allowable building cost.
Therefore, the allowable amount for this line item is $38,384,350 x 0.05 =
$1,919,218.

 

Allowable Contingencies are $1,919,218.

 

6.Planning and Design:

 

The amount requested for this line item on the application was $400,000. The
Agreement for Professional Services between Middlesex Water Company and CDM
Smith Inc. dated March 17, 2014 and subsequent amendments in the amount of
$835,462 for phases nos. 2 and 3 have been found acceptable by the DEP.

 

15 

 



Costs for this line item will be reimbursed based on DEP approval of actual
documented project expenses for planning and design services. Therefore,

 

Planning and Design Line Item is $835,462.

 

7.Sub-Total:

 

The total amount applied for was $37,000,000. The Sub-Total amount based on the
low bid received is $43,044,271.

 

8.Department Loan Surcharge or Loan Origination Fee:

 

This item represents the DEP Loan Surcharge or Loan Origination Fee imposed by
DEP as a portion of the cost of the project of the borrower. This DEP Loan
Surcharge or Loan Origination Fee is a portion of the cost of the project that
has been incurred for engineering and environmental services provided by DEP for
the borrower in connection with, and as a condition precedent to, the inclusion
of the project of the borrower in the SFY2019 New Jersey Water Bank of the New
Jersey Infrastructure Bank (the “I-Bank”), 50% of which will be financed for the
Borrower as part of the I-Bank Construction Loan.

 

DEP Fee = $43,044,271 x 2% = $860,886.

 

$860,886 x .50 = $430,443 (financed through the Construction Loan and paid to
DEP upon closing of the Construction Loan).

 

9.Total Project Costs:

 

The total project costs are (loan amount + Department Fee) $43,474,714.

 

10.CLP Loan Amount:

 

The CLP Loan Amount is $43,474,714.

 

 

16 

 



Exhibit C

 

1. Disbursement Schedule

 

The following is a schedule of the estimated disbursements for this loan.
Disbursements to the Borrower for any given month shall not exceed the amounts
indicated below plus any undisbursed from the previous months.

 

Year Month   DEP Fee (I-Bank to make payment) Total                  2018 August
        *430,443     August     $4,000,000   September     $4,000,000   October
    $4,000,000   November     $3,000,000   December     $3,000,000          
2019 January     $3,000,000   February     $3,000,000   March     $3,000,000  
April     $3,000,000   May     $2,000,000   June     $2,000,000   July    
$2,000,000   August     $2,000,000   September     $2,000,000   October    
$1,000,000   November     $1,000,000   December     $1,000,000           2020
January     $44,271           Total     $430,443 $43,044,271          

 

* This represents that portion (50%) of the DEP Loan Surcharge or Loan
Origination Fee that has been financed for the Borrower through the I- Bank
Loan. No action is required on the part of the borrower with respect to the
payment to DEP of the DEP Loan Surcharge or Loan Origination Fee. The I-Bank
will address, or already has addressed, the implementation of this disbursement.

17 

 

2.     Project Schedule

 

The Borrower shall expeditiously initiate and complete the project in accordance
with the project schedule which was submitted as part of the loan application
repeated below. Failure to promptly initiate and complete the Project may result
in the imposition of sanctions under N.J.A.C. 7:22-3.40 through 3.44 and
N.J.A.C. 7:22-4.40 through 4.44. In addition, failure to promptly award all
subagreement(s) for building the Project within 12 months of the date of this
loan may result in a limitation on allowable costs as provided by N.J.A.C.
7:22-5.4(d) 4. This limitation provides that costs incurred under contracts
awarded after 12 months from the date of this loan are unallowable unless a
specific extension has been granted by DEP, in the case of a Fund Loan, and the
I-Bank, in the case of an I-Bank Loan.

 

EVENT DATE     Advertisement:  

Western Transmission Main Contract 01P-13-308-A

Western Transmission Main Contract 01P-13-308-B

Western Transmission Main Contract 01P-13-308-C

December 20, 2017

December 20, 2017

December 20, 2017

    Bid Receipt:  

Western Transmission Main Contract 01P-13-308-A

Western Transmission Main Contract 01P-13-308-B

Western Transmission Main Contract 01P-13-308-C

February 2, 2018

February 2, 2018

February 2, 2018

    Award:  

Western Transmission Main Contract 01P-13-308-A

Western Transmission Main Contract 01P-13-308-B

Western Transmission Main Contract 01P-13-308-C

March 6, 2018

March 6, 2018

March 6, 2018

    Issuance of Notice to Proceed:  

Western Transmission Main Contract 01P-13-308-A

Western Transmission Main Contract 01P-13-308-B

Western Transmission Main Contract 01P-13-308-C

March 29, 2018

March 29, 2018

March 29, 2018

    Completion of Construction:  

Western Transmission Main Contract 01P-13-308-A

Western Transmission Main Contract 01P-13-308-B

Western Transmission Main Contract 01P-13-308-C

January 18, 2020

January 18, 2020

January 18, 2020

    Initiation of Operation:  

Western Transmission Main Contract 01P-13-308-A

Western Transmission Main Contract 01P-13-308-B

Western Transmission Main Contract 01P-13-308-C

January 18, 2020

January 18, 2020

January 18, 2020

    Project Performance Certification:  

Western Transmission Main Contract 01P-13-308-A

Western Transmission Main Contract 01P-13-308-B

Western Transmission Main Contract 01P-13-308-C

January 18, 2021

January 18, 2021

January 18, 2021

 



18 

 

